Citation Nr: 1029615	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Board previously denied this claim in a decision dated in 
April 2009.  Pursuant to a Joint Motion to Remand, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's decision 
in an Order dated in November 2009.  The Court remanded the case 
to the Board for readjudication consistent with the joint motion.  
The case has been returned to the Board for readjudication.  

The Board notes that in a December 2009 VA Form 21-22a, the 
Veteran appointed Robert V. Chisholm, Esq. as his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Joint Motion to Remand, the Board finds that 
additional development is required before further adjudication.  
Specifically, a VA examination and opinion should be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the etiology of his kidney disorder.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.   Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 
The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to the 
following:

a. The Veteran's service treatment records 
show that glycosuria was noted during his 
January 1987 entrance examination.  Is 
glycosuria a renal disorder?

b. If the examiner determines that the 
Veteran had a kidney disorder prior to 
service, the examiner should offer an opinion 
as to whether there is clear and 
unmistakable evidence that the Veteran's 
kidney disorder was not aggravated by his 
military service beyond the normal 
progression of the disease.  

c. If the glycosuria noted at service 
entrance was not evidence of a kidney 
disorder, please offer an opinion as to 
whether it is more likely than not (i.e., 
probably greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
present kidney disorder is causally or 
etiologically related to the Veteran's 
military activity.  

A detailed discussion regarding your 
conclusions would be of considerable 
assistance to the Board.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a kidney 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


